Citation Nr: 0610461	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1962 to September 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a noncompensable rating for 
bilateral hearing loss.  In February 2005, the veteran 
appeared at a videoconference hearing before the undersigned.  
A transcript of this hearing is of record.  The case was 
previously before the Board in July 2005, when it was 
remanded for a VA audiological evaluation.  


FINDING OF FACT

It is not shown that the veteran had hearing acuity less than 
Level IV in the right ear or less that Level II in the left 
ear at any time during the appeal period.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A May 2003 letter generally outlined the veteran's and VA's 
responsibilities in developing evidence.  A July 2005 letter 
and a January 2004 statement of the case (SOC) provided the 
veteran notice on the "downstream" issue of an increased 
initial rating.  The veteran was advised of the basis for the 
rating assigned, i.e., the criteria for rating bilateral 
hearing loss, and of what the evidence showed.  The December 
2005 supplemental SOC also provided the text of the 
regulation implementing the VCAA, including (at p. 3) that 
the claimant is to be advised to submit any evidence in his 
possession pertinent to the claim.  While he was not given 
notice regarding effective dates of awards, he is not 
prejudiced by the Board proceeding with appellate review of 
the instant matter without such notice, as the decision below 
does not address any effective date questions (and he has not 
expressed disagreement with any effective date assigned).  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar.3, 2006).  He is not prejudiced by any defect 
in notice (including in timing) as he has had full 
opportunity to supplement the record and participate in the 
adjudicatory process after notice was provided.  Finally, 
neither the veteran nor his representative has alleged that 
the notice in this case was less than adequate.  

The RO arranged for official audiological evaluations (with 
audiometric studies).  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.
B. Factual Background

On September 2003 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
65
70
LEFT
20
30
65
65
65

The average puretone thresholds were 59 decibels for the 
right ear and 56 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 84 in the left ear.  The diagnosis 
was moderate to severe high frequency bilateral sensorineural 
hearing loss.  The veteran reported he had been provided 
hearing aids, but did not wear them because while they 
amplified sounds, they did not provide him with any clarity.  
He told the audiologist he had trouble hearing in crowds when 
there was background noise and could not hear the television 
unless he turned the volume up very high.  The audiologist 
noted that the veteran's hearing loss caused him to have 
difficulty understanding directions given to him at work.  He 
reported he had not lost any time from work as a result of 
his disability.

The veteran's October 2003 notice of disagreement notes that 
he has stare at people's mouths when they speak to understand 
them, and that when he is in a group of people he cannot 
distinctly hear one voice, but only hears lots of mumbling.

At the February 2005 hearing, the veteran testified that his 
hearing had taken "a considerably bad turn" and that it was 
affecting his employment and daily activities.  Since he 
worked in a noisy environment, people constantly needed to 
repeat statements to him.

On VA examination in October 2005, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
55
55
65
65
LEFT
15
25
60
60
65

The average puretone thresholds were 60 decibels for the 
right ear and 53 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in each ear.  The audiologist reported that the veteran's 
hearing was not "anticipated to change with medical 
intervention."

C. Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on testing (by a state-licensed 
audiologist) which includes puretone thresholds and speech 
discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  
Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 decibels 
or greater.  Another occurs when the puretone threshold at 
1000 hertz is 30 decibels or less, and the threshold at 2000 
hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  
Table VII is used to determine the rating assigned by 
combining the Roman numeral designations for hearing 
impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

D. Analysis

It is noteworthy at the outset that the October 2005 
audiological evaluation revealed an exceptional pattern of 
hearing in the right ear under 38 C.F.R. § 4.86 (puretone 
thresholds all 55 decibels or more).  Consequently, in 
determining the Roman numeral designation for right ear 
hearing acuity both Table VI and Table VIA must be 
considered, and the more favorable designation under the 
alternate criteria must be the one applied.

At the October 2005 exam, the left ear average puretone 
threshold was 53 decibels, and as speech recognition was 96 
percent, the Roman numeral designation under Table VI is 
level I.  The right ear average puretone threshold was 60 
decibels and speech recognition was 96 percent.  Under Table 
VI, such hearing acuity is considered Level II hearing 
acuity.  Under Table VIA, for puretone thresholds alone, the 
Roman numeral designation is Level IV.  As that is the more 
favorable designation for the veteran, his hearing acuity is 
considered Level IV for the right ear and Level II for the 
left ear.  Under Table VII such levels of hearing acuity 
warrant a 0 percent rating (under Code 6100).  

Prior official audiometry in September 2003 showed Level II 
hearing in each ear, warranting a 0 percent rating under 
Table VII.  An exceptional pattern of hearing that would 
warrant rating the disability under the alternate criteria in 
Table VIA was not shown during this examination.  

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

The veteran's lay assertions that his hearing impairment is 
greater than reflected by a noncompensable rating are 
insufficient to establish this is so.  He is a layperson, and 
not competent to establish the level of hearing disability by 
his own opinion.  As noted, the rating of hearing loss 
disability involves the mechanical application of the rating 
schedule to the results of audiometric testing, which here 
results in a noncompensable rating.  See Lendenmann, supra.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
While the veteran contends he has trouble hearing 
instructions given to him at work, there is no objective 
evidence in the record of 'marked' interference with 
employment or frequent hospitalizations due to hearing loss, 
or other factors of like gravity which would suggest that 
referral for extraschedular consideration is indicated.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


